AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT

This Amendment No.1 to Employment Agreement (the “Amendment”) is intended to
modify and amend the September 29, 2003 Employment Agreement between PacifiCorp
and its related and affiliated entities including, without limitation,
ScottishPower (collectively referred to herein as the “Company”), and Judi
Johansen (the “Executive”) (“the Employment Agreement”). The parties make this
Amendment for good and valuable consideration, including, without limitation,
the mutual covenants described herein.

1. Confirmation of Waiver of Executive Severance Plan Participation. Executive
acknowledges and confirms that the severance compensation set out in Section 6
of the Employment Agreement, as amended by this Amendment, is in lieu of and
supersedes any other compensation and benefits under any policy, plan or
practice maintained by the Company, including, without limitation, the
PacifiCorp Executive Severance Plan. Executive expressly acknowledges that,
notwithstanding any other statement or agreement to the contrary that may be
contained in the Employment Agreement or elsewhere, either express or implied,
she is not a Participant or an Eligible Employee under the PacifiCorp Executive
Severance Plan and has no rights to severance from the Company, including any
walkaway rights to severance, under that plan or under any other plan or benefit
scheme. Executive acknowledges and agrees that any and all rights she may have
to severance compensation from the Company are expressly set forth in the
Employment Agreement, as may be amended from time to time by mutual agreement
between the parties.

2. Retention Compensation. In order to maintain workforce and public confidence
in the Company during the potential sale of the Company, including providing for
stability and continuity of leadership, ScottishPower will pay Executive certain
retention compensation under the terms set forth in this provision.
ScottishPower agrees that in the event of the closing of the transaction under
the Stock Purchase Agreement (“SPA”) dated May 23, 2005 among ScottishPower,
PacifiCorp Holdings, Inc. and MidAmerican Energy Holdings Corporation (“Buyer”),
Executive shall receive retention bonus compensation from ScottishPower of 80
percent of her base salary in effect on the date hereof, subject to the terms
and conditions described herein. This portion of the retention bonus would be
contingent upon satisfaction of both of the following conditions: (1) Executive
continuing her employment as Chief Executive Officer of PacifiCorp through the
time described in Section 5, below, unless earlier terminated due to termination
without Cause by the Company; (2) the Company determining that Executive has
been reasonably diligent in performing her duties in leading the Company through
the completion of the transaction, including, without limitation, the
satisfaction of all conditions to closing, and the successful completion of the
transaction at the announced equity price of $5.1Bn and subject to there being
no potential value diminution from outstanding Buyer claims (which are likely to
be successfully adjudicated in its favor) either at or in the three month period
following completion of the transaction. This portion of the retention bonus
would be payable by ScottishPower on the first regular company pay date
following the expiration of such three-month period. ScottishPower further
agrees that Executive shall receive 20% of annual salary, payable by
ScottishPower 12 months from completion of the transaction, again subject to
there being no outstanding Buyer claims (which are likely to be successfully
adjudicated in its favor)

 

 


--------------------------------------------------------------------------------



for breach of warranty, covenant or otherwise under or connected with the SPA
either at or in the twelve month period following completion. The ScottishPower
Chief Executive will retain discretion regarding the satisfaction or waiver of
any conditions for payment of retention compensation. The ScottishPower
Remuneration Committee shall have final decision on any award payout to
Executive.

3. Performance Goals and Annual Incentive Changes. For this Financial Year
2005/06, if PacifiCorp achieves its budget, Executive will receive the maximum
annual bonus opportunity as set forth in Section 3(b) of the Employment
Agreement. If PacifiCorp does not achieve its budget, PacifiCorp shall have no
obligation to make a payout in whole or in part of the bonus. The ScottishPower
Chief Executive will retain discretion on whether all or part of the payout is
warranted, and if the ScottishPower Chief Executive determines that a payout is
warranted, such payment shall be made by ScottishPower.

The incentive plan for Executive has been purposely designed to be extremely
simple and aligned with the goals of the Company. The evaluation of whether
those goals are achieved and whether a payout is warranted will be reviewed by
the ScottishPower Remuneration Committee, who will have authority for the final
approval of any Executive’s payout determined by the ScottishPower Chief
Executive.

4. ScottishPower Obligations Post-Closing. Following the Closing of the SPA
transaction referenced in Section 2 above, ScottishPower shall be the entity
responsible for fulfilling the obligations under Sections 2 and 5(e)(5) of this
Amendment and the obligations that arose prior to Closing under Sections 3(c),
3(d), and 6(e)(iv) under the Employment Agreement (including without limitation
in the case of Section 6(e)(iv) any performance periods after Closing for LTIP
units granted to Executive prior to Closing). If PacifiCorp defaults in its
obligations pursuant to Sections 5(e)(1), 5(e)(4) and 5(e)(6) of this Amendment,
and fails to cure such default within 10 business days after Executive delivers
written notice to both PacifiCorp and ScottishPower specifying the default and
requesting it be remedied, ScottishPower shall be obligated to honor the
obligations of PacifiCorp pursuant to Sections 5(e)(1), 5(e)(4) and 5(e)(6) of
this Amendment (and PacifiCorp shall be obligated to reimburse ScottishPower for
any payments and out-of-pocket costs incurred by ScottishPower in regard to
honoring such defaulted obligations). With respect to Section 15, relative to
Director and Officer liabilities, PacifiCorp shall be solely responsible for
indemnification of Executive relative to her service as a director and officer
of PacifiCorp and its subsidiaries, and ScottishPower shall be solely
responsible for indemnification of Executive relative to her service as a
director and officer of ScottishPower. Except as set forth in this Amendment,
ScottishPower shall have no other obligations to Executive after the Closing and
ScottishPower and all of its affiliates shall no longer be parties to or bound
by the Employment Agreement. The parties’ rights and obligations to each other
as set forth in Sections 8 through 15 of the Employment Agreement shall also
survive following the Closing. Notwithstanding anything to the contrary in this
Amendment, PacifiCorp shall remain responsible for payments under Sections 3(a),
4(a), 4(c) and 4(f) of the Employment Agreement through the date of Closing.

5. Termination of Employment Immediately After Closing. The parties acknowledge
that Executive has committed to work with the Company to obtain regulatory
approval of the transaction contemplated by the SPA, to support to the
transaction unconditionally and to comply

 

 


--------------------------------------------------------------------------------



fully with the terms of the Employment Agreement as amended by this Amendment,
but that for personal reasons Executive has decided that she will terminate her
employment with the Company immediately after the Closing of the transaction.
The Company has relied upon Executive’s representations to that effect and to
the effect that she will not accept employment post-Closing from PacifiCorp or
the Buyer or any affiliate of the Buyer. Based upon the foregoing, the parties
have agreed, therefore, that in each case provided the Closing of the
transaction contemplated by the SPA has occurred,

(a) Executive’s employment shall cease and the term of the Employment Agreement
as specified in Section 5 thereof shall end effective immediately after the time
of Closing;

(b) If (1) Executive continues her employment as Chief Executive Officer of
PacifiCorp through the date of the Closing, or is earlier terminated without
Cause by the Company, and (2) Scottish Power determines that Executive has
worked with the Company to obtain regulatory approval of the transaction
contemplated by the SPA, supported the transaction to the fullest extent
reasonably possible been reasonably diligent in performing her duties in leading
PacifiCorp through the completion of the transaction, including, without
limitation, the satisfaction of all conditions to Closing and complied fully
with the terms of the Employment Agreement as amended by this Amendment, then
such termination of employment shall be deemed to be a voluntary act of
Executive occurring due to a material alteration of Executive’s position after a
change in control and a Material Alteration as defined in Section 6(d) of the
Employment Agreement and Executive shall be deemed to have satisfied all
conditions necessary to receive benefit enhancements the terms of the PacifiCorp
Supplemental Executive Retirement Plan (“SERP”) as described in Section 3.9 of
the SERP;

(c) (1) Effective at the time of Closing, Executive shall be deemed to have
resigned as an officer and director of PacifiCorp, PacifiCorp Holdings, Inc. and
all other entities affiliated with the PacifiCorp; and (2) effective at the time
of Closing (or earlier if mutually agreed to by the parties), Executive shall be
deemed to have resigned as a director of ScottishPower with no rights for loss
of office;

(d) For the avoidance of doubt, PacifiCorp shall be and is the sole party
responsible for payments due Executive pursuant to Sections 3(a), 3(b), and 4 of
the Employment Agreement, PacifiCorp shall be and is the primary party
responsible for payments due Executive pursuant to Sections 5(e)(1), 5(e)(4) and
5(e)(6) of this Amendment (with ScottishPower being secondarily liable as set
forth in Section 4 of this Amendment upon a default by PacifiCorp), and
ScottishPower shall be and is the sole party responsible for payments due
Executive pursuant to Sections 2 and 5(e)(5) of this Amendment and Sections
3(c), 3(d) and 6(e)(iv) of the Employment Agreement; and

(e) If Executive continues her employment as Chief Executive Officer of
PacifiCorp until the Closing, or is earlier terminated without Cause by the
Company, and ScottishPower determines that Executive has worked with the Company
to obtain regulatory approval of the transaction contemplated by the SPA,
supported the transaction to the fullest extent reasonably possible, been
reasonably diligent in performing her duties in leading PacifiCorp through the
completion of the transaction, including, without limitation, the satisfaction
of all conditions to closing and complied fully with the terms of the Employment
Agreement as amended by this

 

 


--------------------------------------------------------------------------------



Amendment, then (1) pursuant to the terms of Section 6(e) of the Employment
Agreement, as amended by this Amendment, PacifiCorp shall be obligated to pay
Executive severance compensation (except that the sentence in Section 6(e)(i)
stating when payments of severance shall be paid shall be modified to require
payment of the severance in two equal installments, one within the later of 30
days after the Closing or 10 business days after the expiration of the
applicable statutory revocation period described in Section 6(e)(iii), and the
remaining installment on the six month anniversary of the Closing), and (2)
PacifiCorp shall be obligated pursuant to the terms of the SERP to provide
benefit enhancements to Executive as described in Section 3.9 of the SERP
irrespective of any requirement under the SERP to remain employed by PacifiCorp
after Closing; (3) PacifiCorp shall provide Executive with continued coverage
under group health (medical, dental and vision) plans maintained by PacifiCorp,
at PacifiCorp’s expense for a period of 6 months following the Closing and at
Executive’s expense for a period of 12 months after such 6-month period (and
assuming Executive elects to continue coverage pursuant to her COBRA rights);
(4) PacifiCorp shall pay Executive upon Closing a one-time payment of Thirty-One
Thousand Dollars ($31,000) as compensation (subject to normal withholding) to
compensate her for the after-tax cost of paying the Executive paid share of
group health insurance described above; (5) the ScottishPower Chief Executive
shall recommend to the ScottishPower EXSOP Trustee the accelerated vesting of
all unvested stock options held by Executive under the ScottishPower EXSOP as of
the Closing at no cost to PacifiCorp; and (6) PacifiCorp shall pay a tax
gross-up to Executive to cover any excise tax imposed by the Internal Revenue
Code due to the payment of separation payments in connection with a change in
control, with the methodology of such gross-up to be determined on the same
basis as provided for in Section 4.07-2 of the PacifiCorp Executive Severance
Plan. The parties agree that Executive may receive compensation from
ScottishPower for post-Closing assistance and may receive director’s fees from
companies and entities on whose boards Executive may from time to time sit in
non-executive roles without such income being treated as “salary” from
alternative employment for purposes of Section 6(e)(ii) of the Employment
Agreement.

6. Additional Provisions. The Employment Agreement is hereby modified by adding
a new Section 16, 17, 18 and 19 as follows:

“16. Non-Disparagement. Executive agrees during the term of this Employment
Agreement and for a period of one year after termination of this Employment
Agreement, not to make any statement of a derogatory or disparaging, untrue or
misleading nature (verbally or in writing, whether directly or indirectly) to
third parties about ScottishPower, PacifiCorp, any Group company, the buyer
under the SPA or any affiliate of such buyer, or any of each such entity’s
products, services, officers, directors, shareholders or employees. In
consideration of and subject to Executive’s compliance with the covenant set
forth in the foregoing sentence, during the term of this Employment Agreement
and for a period of one year after termination of this Employment Agreement (a)
Scottish Power shall ensure that neither it, nor any ScottishPower Group
company, nor any of its or their officers, directors or employees shall make any
derogatory or disparaging, untrue or misleading statement (verbally or in
writing, whether directly or indirectly) to third parties about Executive, and
(b) PacifiCorp shall ensure that neither it, nor any of its affiliates or
subsidiaries, nor any of its or their officers, directors or employees shall
make any derogatory or disparaging,

 

 


--------------------------------------------------------------------------------



untrue or misleading statement (verbally or in writing, whether directly or
indirectly) to third parties about Executive.”

“17. No Conflicts.

(a) Executive agrees that for so long as Executive is receiving benefits or
payments from PacifiCorp (including SERP benefits), Executive shall not, except
as expressly set forth in Section 17(b) and (c), advocate or assert any
position, directly or through another person, which is prejudicial to, adverse
to, or in conflict with, the interests of PacifiCorp or its energy affiliates.

(b) The parties further agree that the following activities would constitute a
conflict of interest: (i) work for any labor union having labor contracts with
PacifiCorp, (ii) appearing in any state or federal utility commission or other
legal proceeding in a fashion adverse to PacifiCorp, unless required to appear
under process of law, (iii) active support of the formation of a municipal or
public utility district in PacifiCorp’s service territory, (iv) active support
of state or federal legislation which is adverse to and aimed solely at
PacifiCorp’s interests, (v) service as an attorney in any judicial or
administrative proceeding in a role adverse to PacifiCorp, (vi) providing
non-confidential information which is specific to PacifiCorp to a utility
customer group or commission which is in conflict with PacifiCorp’s interests,
(vii) work for or with CUB, ICNU, any governmental authority with jurisdiction
over any rates of PacifiCorp, or any utility customer group with members in
PacifiCorp’s service territory.

(c) Notwithstanding the foregoing, except as set forth in Section 17(b),
PacifiCorp and Executive expressly acknowledge that Section 17(a) shall not
preclude Executive from being associated with or serving in any capacity for any
entity (including a customer or competitor of PacifiCorp) or governmental
authority provided that for a period of seven years after the date of this
Amendment, Executive recuses herself from any participation in any assertions or
advocacy by such entity or governmental authority that would otherwise
constitute a breach of Section 17(a); and provided further that the recusal
period shall only be five years with respect to employment of Executive by a
customer or competitor for any matters for which the Executive did not have
direct policy or decision making authority while employed by PacifiCorp.
Notwithstanding the preceding, Executive shall have the right to request that
PacifiCorp waive its recusal rights under this Section (c) and PacifiCorp shall
not unreasonably withhold, condition or delay its consent to this request.”

“18. Conflicts Remedy. In addition to such other remedies that may be available
to PacifiCorp at law or in equity for breach of Section 17, PacifiCorp shall be
entitled (i) to specific performance or injunctive relief for any such breach,
and (ii) if Executive fails to cease such advocacy or assertion within five days
after receipt of written notice specifying any alleged breach, then to
forfeiture, termination or suspension of any or all payments of the enhanced
portion of SERP benefits payable to Executive pursuant to Section 3.9 of the
SERP; provided that after December 31, 2017, PacifiCorp shall only be entitled
to terminate or suspend the enhanced portion of such SERP

 

 


--------------------------------------------------------------------------------



payment with respect to advocacy or assertions after that date upon receipt, and
to the extent, of an order pursuant to the dispute resolution provisions of the
Employment Agreement. Executive shall have the right to challenge any actions by
PacifiCorp under this Section 17 in accordance with the dispute resolution
provisions of the Employment Agreement.”

“19. Release. Prior to payment to Executive by PacifiCorp of any obligations
which are modified by this Amendment and payable after Closing, Executive shall,
on or after Closing, execute and deliver to PacifiCorp an executed and
enforceable release in the form attached hereto as Exhibit B.”

7. Affirmation of Employment Agreement. The parties agree that, for purposes of
the definition of “Cause” in Section 6(b) of the Employment Agreement and for
purposes of any other obligation of Executive under the Employment Agreement, as
amended by this Amendment, ScottishPower shall, prior to declaring any breach by
Executive, provide Executive with written notice of any claimed breach of her
obligations under the Employment Agreement as amended by this Amendment and
provide Executive with not less than five (5) business days opportunity to cure
the claimed breach. Except as expressly modified by this Amendment, the parties
acknowledge and re-affirm that the Employment Agreement that is attached hereto
as Exhibit A, including dispute resolution and the Attachments thereto, remains
in full force and effect. ScottishPower represents and warrants to Executive
that all corporate action on the part of ScottishPower and PacifiCorp has been
taken that is necessary to authorize the execution, delivery and performance of
this Amendment, including without limitation, receipt of approval from the
ScottishPower Remuneration Committee and consent from MEHC. Executive will
execute and abide by the Confidentiality, Noncompetition and Nonsolicitation
Agreement in the form attached as Attachment 1 to the Employment Agreement.

8. Oregon Law. This Amendment, like the Employment Agreement, shall be construed
in accordance with the laws of the State of Oregon.

9. Entire Agreement. The Employment Agreement as amended by this Amendment is
the entire agreement between the Parties concerning the subject matter hereof,
and supersedes any discussions, understandings, agreements, representations or
warranties of any kind, whether oral or written.

 

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the
20th day of December, 2005.

 

SCOTTISHPOWER PLC

 

 

By


/s/ S.W. Dunn

 

 


/s/ Judi Johansen

 



--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

Name: 

S.W. Dunn

 

 

Judi Johansen

Title: 

Director, Human Resources
and Communications

 

 

 

 

 

PACIFICORP

 

 

By


/s/ I.M. Russell

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

Name: 

I.M. Russell

 

 

 

Title: 

Chairman

 

 

 

 

 


--------------------------------------------------------------------------------



EXHIBIT B

RELEASE OF CLAIMS

This Release of Claims (the “Release”) is made and executed by the undersigned
employee, in connection with my separation from employment with PacifiCorp, an
Oregon corporation and in consideration of receiving benefits of value as
provided for under the Employment Agreement dated September 29, 2003 (the
“Employment Agreement” and the PacifiCorp Supplemental Executive Retirement Plan
(“SERP”)) as Amended by Amendment No. 1 to Employment Agreement dated December
__, 2005 (the “Amendment”). These benefits are substantial consideration to
which I am not otherwise entitled.

To the fullest extent permitted under applicable law, I hereby release
PacifiCorp and ScottishPower and all of their related corporations, affiliates,
joint ventures, and partnerships, all predecessor and successor organizations
for all entities referred to in this paragraph and all current and former
partners, joint ventures, officers, directors, employees, agents, insurers,
shareholders, representatives and assigns of all of the aforementioned and all
other persons who might be claimed as liable (collectively, the “Company”) from
any and all liability, damages or causes of action, direct or indirect, whether
known or unknown, which have been or could have been asserted by me relating to
my employment with the Company or the termination of that employment, including
but not limited to, any claims for additional compensation or benefits in any
form, or damages. This Release specifically includes, but is not limited to, all
claims for relief or remedy under any local, state or federal laws, including
but not limited to the Employee Retirement Income Security Act (“ERISA”),
(except as provided in the next paragraph), Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Equal Pay Act, sections 503
and 504 of the Vocational Rehabilitation Act, the Americans with Disabilities
Act, the Federal Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act, the Rehabilitation Act of 1973, the Uniformed
Serves Employment and Reemployment Rights Act of 1994, the Vietnam Era Veterans
Readjustment Assistance Act, the Fair Labor Standards Act, Executive Order
11246, the Age Discrimination in Employment Act of 1999, the Older Workers
Benefit Protection Act of 1990, all as amended, and any other regulations under
such authorities and all other civil rights, employment and labor laws of any
state or the United States, and all applicable contract, tort or other common or
statutory law theories.

This Release is executed in consideration for my receipt of the express
retention, severance compensation and benefits as described in the Employment
Agreement and SERP, as amended by the Amendment (the “Severance Benefits”). This
Release shall not affect any post employment rights which I may have under the
Employment Agreement as amended by the Amendment or under any Company heath
insurance plans, disability or workers’ compensation or vested rights under any
retirement plan(s) or the SERP as specified in the Amendment.

Executive acknowledges that the terms of the Amendment fully complies with the
Older Workers Benefit Protection Act of 1990, and that such terms are therefore
final and binding. Specifically Executive acknowledges that:

 

 


--------------------------------------------------------------------------------



 

1.

The terms of the Amendment are not only understandable, but are fully understood
by Executive and if any term is not understandable then Executive is to advise
Company immediately.

 

2.

The Amendment specifically refers to Executive’s rights, claims and causes of
action under the Federal Age Discrimination in Employment Act, as well as the
laws of the states where the Company does business prohibiting age
discrimination and Executive understands that such rights and claims are being
irrevocably waived by Executive.

 

3.

The payment and/or other benefits provided pursuant to the Amendment are in
addition to those things to which Executive is otherwise entitled as an employee
terminating employment with Company and that such payments and/or other benefits
constitute adequate consideration to make the Amendment final and binding.

 

4.

Executive has been advised by this writing the Executive has the right to
consult with an attorney before executing the Amendment and Company encourages
Executive to do so.

 

5.

Executive has been provided the opportunity to take up to twenty-one (21) days
to consider the terms of the Amendment and Executive has had a reasonable amount
of time to consider the Amendment.

 

6.

The Amendment may be revoked by Executive up to seven (7) days after its
execution, following which time it is binding. No payments by Company of the
consideration for the Amendment shall be due or owed to Executive until the
seven (7) day revocation period has expired.

 

7.

Executive agrees that the Amendment does not release any claims that may arise
from events occurring after the date Executive executes this Release.

Executive acknowledges that Executive is aware of and familiar with the
provisions of Section 1542 of the California Civil code, which provides as
follows:

A general release does not extend to claims, which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
know by him, must have materially affected his settlement with the debtor.

Notwithstanding such knowledge, Executive hereby waives and relinquishes all
rights and benefits, which Executive may have under Section 1542 of the
California Civil Code and any other law to the same or similar effect.

I acknowledge that I have been given a specified period of time, as set forth in
the Employment Agreement, as amended, to consider my election to accept benefits
under the Employment Agreement, as amended, and to sign this Release.

 

 


--------------------------------------------------------------------------------



I acknowledge that I have had time to consider the alternatives and consequences
of my signing the Amendment and this Release; that I am aware of my right to
consult an attorney or financial advisor at my own expense; and that, in
consideration for executing this Release, I have received additional benefits
and compensation of value to which I would not otherwise be entitled.

Every provision of this Release is intended to be severable. In the event a
court or agency of competent jurisdiction determines that any term or provision
contained in this Release is illegal, invalid or unenforceable, such illegality,
invalidity or unenforceability shall not affect the other terms and provisions
of this Release which shall continue in full force and effect.

I HAVE READ THE FOREGOING RELEASE AND UNDERSTAND THE EFFECT OF THIS RELEASE. I
UNDERSTAND THAT I AM RELEASING LEGAL RIGHTS AND VOLUNTARILY ENTER INTO THIS
RELEASE.

 

Dated:

 

 

 



--------------------------------------------------------------------------------

 

 

 [Date must be after Closing]

 

 

 



--------------------------------------------------------------------------------

 

Judi Johansen

 

 


--------------------------------------------------------------------------------